738 N.W.2d 725 (2007)
Lewis SANBORN, Karen E. Sanborn and Lewis R. Sanborn, as Next Friend of Zachary Sanborn, a Minor, Plaintiffs-Appellees,
v.
DOCKETT'S MOBILE HOME SALES, Defendant-Appellant.
Docket No. 134245. COA No. 275066.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the June 5, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.